DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-20 are allowed. 
	The present invention is directed to printing documents and using a scan privacy tool on a mobile device to perform actions on the scanned document to be printed at the multi-functional printer prior to printing the document. Each independent claim identifies the uniquely distinct features:
	Regarding claim 1, a mobile device for editing an image file in a printing system having a printing device, comprising: 
a receiving interface for retrieving and receiving an image file from a computing device; a scan privacy tool, including: 
5an image interface to store the image file; 
a display and edit interface to receive the image file from the image interface, to display the image file, and to edit and modify a portion of the image file by a tool stored in a scan privacy tool library in accordance with a set of rules, wherein the set of rules is pre-determined rules that is chosen and determined at the mobile device 10based on modification requirements for the image file; and 
the scan privacy tool library to support the tool to modify the portion of the image file as displayed by the display and edit interface, and to store the modified portion of the image file as a modification pattern paired to the portion of the image file before being modified, and to apply the set of rules and the modification pattern to 15the image file during the modification process, wherein the tool is a software component and the modified portion is made private by the tool; and 
an output interface for sending the image file with the modified portion to the printing device for printing.

The closest prior art, Kardamilas et al. (US 2010/0110464 A1) in view of Ferlitsch (US 2008/0137129 A1) fails to anticipated or render obvious at least underlined limitations.
	Regarding claim 1, Kardamilas et al. (US 2010/0110464 A1) discloses multi-
function peripheral devices and, in particular, concerns a multi-function peripheral
device that permits a user to adjust various parameters of a scanned document using
inputs or functionality of the multi-functional peripheral device.
Ferlitsch (US 2008/0137129 A1) discloses methods and systems for digital
image data tracking.
However, Kardamilas et al. (US 2010/0110464 A1) in view of Ferlitsch (US
2008/0137129 A1) do not disclose “the scan privacy tool library to support the tool to modify the portion of the image file as displayed by the display and edit interface, and to store the modified portion of the image file as a modification pattern paired to the portion of the image file before being modified, and to apply the set of rules and the modification pattern to 15the image file during the modification process, wherein the tool is a software component and the modified portion is made private by the tool”. Therefore 
 	Independent claims 10 and 16 are reciting the same or similar claim limitations or features as recited in claim 1. Therefore, independent claims 10 and 16 are found to be allowable over the closest prior art of record mentioned above, for the same or similar reasons as discussed and stated above in independent claim 1.
 	Regarding claims 2-9, 11-15, 17-20, the instant claims are dependent on allowable claims and thus allowable.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121.  The examiner can normally be reached on Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUANG N VO/           Primary Examiner, Art Unit 2672